Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10-15 and 17-20 of U.S. Patent No. 10,382,126. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims U.S. Patent No. 10,382,126.

The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,382,126.  
Claims of Present Application
Claims of U.S. Patent No. 10,382,126
21. A multi-wavelength power meter comprising: 
a plurality of couplers to receive optical signals from an optical line terminal and an 







a photodiode communicatively connected to the filter for power measurement of the at least one specified wavelength or wavelength range.

22. The multi-wavelength power meter according to claim 21, wherein a coupler of the plurality of couplers includes a 1:n coupler, where n is greater than one.

23. The multi-wavelength power meter according to claim 21, wherein the filter 

24. The multi-wavelength power meter according to claim 21, wherein the filter includes a tunable wavelength filter to selectively isolate the at least one specified wavelength or wavelength range of the separated optical signals.

25. The multi-wavelength power meter according to claim 21, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation--passive optical network (NG-PON2).

26. A multi-wavelength power meter comprising: a plurality of couplers to receive optical signals from an optical line terminal and an optical network terminal and output separated optical signals to 





a first filter to isolate at least one specified wavelength or wavelength range of the separated optical signals, and 
a second filter to isolate at least one different specified wavelength or wavelength range of the separated optical signals; 
a first photodiode communicatively connected to the first filter for power measurement of the at least one specified wavelength or wavelength range; and a second photodiode communicatively connected to the second filter for power measurement of the at least one different specified wavelength or wavelength range.

27. The multi-wavelength power meter according to claim 26, wherein a coupler of the plurality of couplers includes a 1:n coupler, where n is greater than one.

28. The multi-wavelength power meter according to claim 26, wherein the first filter includes a fixed wavelength filter to isolate the at least one specified wavelength or wavelength range of the separated optical signals.




29. The multi-wavelength power meter according to claim 26, wherein the second filter includes a tunable wavelength filter to selectively isolate the at least one different specified wavelength or wavelength range of the separated optical signals.





30. The multi-wavelength power meter according to claim 26, wherein, for an upstream direction, the at least one specified wavelength or wavelength range isolated by the first filter includes 1528-1540 nm of a next generation--passive optical network (NG-PON2).

31. The multi-wavelength power meter according to claim 26, wherein, for a downstream direction, the at least one different specified wavelength or wavelength range isolated by the second filter includes 1596-1603 nm of a next generation--passive optical network (NG-PON2).

32. A computer implemented method comprising: separating and combining, by a plurality of couplers, optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals; isolating, by a filter, at least one specified wavelength or wavelength range of the combined optical signals; and measuring, by a photodiode communicatively connected to the filter, power of the at least one specified wavelength or wavelength range.







33. The computer implemented method according to claim 32, wherein a coupler of the plurality of couplers includes a 1:n coupler, where n is greater than one.

34. The computer implemented method according to claim 32, further comprising: isolating, by the filter that includes a fixed wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals.

35. The computer implemented method according to claim 32, further comprising: selectively isolating, by the filter that includes a tunable wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals.

36. The computer implemented method according to claim 32, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation--passive optical network (NG-PON2).

37. The computer implemented method according to claim 32, further comprising: specifying the at least one specified wavelength or wavelength range for an upstream direction of the combined optical signals; and specifying a different wavelength or wavelength range for a downstream direction of the combined optical signals.

a first coupler to separate optical signals from an optical line terminal and an optical 
a second coupler to receive the separated optical signals, combine the separated optical signals, and output the combined optical signals to an optical fiber; a filter communicatively connected to the optical fiber to isolate at least one specified wavelength or wavelength range of the combined optical signals; and 
a photodiode communicatively connected to the filter for power measurement of the at least one specified wavelength or wavelength range. 

2. The multi-wavelength power meter according to claim 1, wherein the first coupler includes a 1:n coupler, where n is greater than one. 

4. The multi-wavelength power meter according to claim 1, wherein the filter 

5. The multi-wavelength power meter according to claim 1, wherein the filter includes a tunable wavelength filter to selectively isolate the at least one specified wavelength or wavelength range of the combined optical signals. 

6. The multi-wavelength power meter according to claim 1, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation-passive optical network (NG-PON2). 

7. A multi-wavelength power meter comprising: a first coupler to separate optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals; 
a second coupler to receive the separated optical signals, combine the separated optical signals, and output, to each optical fiber of a plurality of optical fibers, the combined optical signals; 
a first filter to isolate, for an optical fiber of the plurality of optical fibers, at least one specified wavelength or wavelength range of the combined optical signals for power measurement of the at least one specified wavelength or wavelength range; and 
a second filter to isolate, for another optical fiber of the plurality of optical fibers, at least one different specified wavelength or wavelength range of the combined optical signals for power measurement of the at least one different specified wavelength or wavelength range. 



8. The multi-wavelength power meter according to claim 7, wherein the first coupler includes a 1:n coupler, where n is greater than one. 

10. The multi-wavelength power meter according to claim 7, wherein the first filter includes a fixed wavelength filter to isolate, for the optical fiber of the plurality of optical fibers, the at least one specified wavelength or wavelength range of the combined optical signals for power measurement of the at least one specified wavelength or wavelength range. 

11. The multi-wavelength power meter according to claim 7, wherein the second filter includes a tunable wavelength filter to selectively isolate, for the other optical fiber of the plurality of optical fibers, the at least one different specified wavelength or wavelength range of the combined optical signals for power measurement of the at least one different specified wavelength or wavelength range. 

12. The multi-wavelength power meter according to claim 7, wherein, for an upstream direction, the at least one specified wavelength or wavelength range isolated by the first filter includes 1528-1540 nm of a next generation-passive optical network (NG-PON2). 

13. The multi-wavelength power meter according to claim 7, wherein, for a downstream direction, the at least one different specified wavelength or wavelength range isolated by the second filter includes 1596-1603 nm of a next generation-passive optical network (NG-PON2). 

14. A computer implemented method comprising: separating, by a first coupler, optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals; receiving, by a second coupler, the separated optical signals; combining, by the second coupler, the separated optical signals; outputting, by the second coupler, the combined optical signals to an optical fiber; isolating, by a filter communicatively connected to the optical fiber, at least one specified wavelength or wavelength range of the combined optical signals; and measuring, by a photodiode communicatively connected to the filter, power of the at least one specified wavelength or wavelength range. 

15. The computer implemented method according to claim 14, wherein the first coupler includes a 1:n coupler, where n is greater than one. 

17. The computer implemented method according to claim 14, further comprising: isolating, by the filter that includes a fixed wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals. 

18. The computer implemented method according to claim 14, further comprising: selectively isolating, by the filter that includes a tunable wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals. 

19. The computer implemented method according to claim 14, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation-passive optical network (NG-PON2). 

20. The computer implemented method according to claim 14, further comprising: specifying the at least one specified wavelength or wavelength range for an upstream direction of the combined optical signals; and specifying a different wavelength or wavelength range for a downstream direction of the combined optical signals.


As the table above illustrates, all the limitations of claims of the present application are taught by claims U.S. Patent No. 10,382,126.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,382,126.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10-15 and 17-20 of U.S. Patent No. 10,911,140. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims U.S. Patent No. 10,911,140.

The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,911,140.  
Claims of Present Application
Claims of U.S. Patent No. 10,911,140
21. A multi-wavelength power meter comprising: a plurality of couplers to receive optical signals from an optical line terminal and an optical network terminal and output separated optical signals to a filter to isolate at least one specified wavelength or wavelength range of the separated optical signals; and 



a photodiode communicatively connected to the filter for power measurement of the at least one specified wavelength or wavelength range.

22. The multi-wavelength power meter according to claim 21, wherein a coupler of the plurality of couplers includes a 1:n coupler, where n is greater than one.

23. The multi-wavelength power meter according to claim 21, wherein the filter includes a fixed wavelength filter to isolate the at least one specified wavelength or wavelength range of the separated optical signals.

24. The multi-wavelength power meter according to claim 21, wherein the filter includes a tunable wavelength filter to selectively isolate the at least one specified wavelength or wavelength range of the separated optical signals.

25. The multi-wavelength power meter according to claim 21, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation--passive optical network (NG-PON2).

26. A multi-wavelength power meter comprising: a plurality of couplers to receive optical signals from an optical line terminal and an optical network terminal and output separated optical signals to 



a first filter to isolate at least one specified wavelength or wavelength range of the separated optical signals, and 
a second filter to isolate at least one different specified wavelength or wavelength range of the separated optical signals; 
a first photodiode communicatively connected to the first filter for power measurement of the at least one specified wavelength or wavelength range; and a second photodiode communicatively connected to the second filter for power measurement of the at least one different specified wavelength or wavelength range.

27. The multi-wavelength power meter according to claim 26, wherein a coupler of the plurality of couplers includes a 1:n coupler, where n is greater than one.

28. The multi-wavelength power meter according to claim 26, wherein the first filter includes a fixed wavelength filter to isolate the at least one specified wavelength or wavelength range of the separated optical signals.

29. The multi-wavelength power meter according to claim 26, wherein the second filter includes a tunable wavelength filter to selectively isolate the at least one different specified wavelength or wavelength range of the separated optical signals.

30. The multi-wavelength power meter according to claim 26, wherein, for an upstream direction, the at least one specified wavelength or wavelength range isolated by the first filter includes 1528-1540 nm of a next generation--passive optical network (NG-PON2).

31. The multi-wavelength power meter according to claim 26, wherein, for a downstream direction, the at least one different specified wavelength or wavelength range isolated by the second filter includes 1596-1603 nm of a next generation--passive optical network (NG-PON2).

32. A computer implemented method comprising: separating and combining, by a plurality of couplers, optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals; 


isolating, by a filter, at least one specified wavelength or wavelength range of the combined optical signals; and measuring, by a photodiode communicatively connected to the filter, power of the at least one specified wavelength or wavelength range.

33. The computer implemented method according to claim 32, wherein a coupler of the plurality of couplers includes a 1:n coupler, where n is greater than one.
34. The computer implemented method according to claim 32, further comprising: isolating, by the filter that includes a fixed wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals.

35. The computer implemented method according to claim 32, further comprising: selectively isolating, by the filter that includes a tunable wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals.

36. The computer implemented method according to claim 32, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation--passive optical network (NG-PON2).

37. The computer implemented method according to claim 32, further comprising: specifying the at least one specified wavelength or wavelength range for an upstream direction of the combined optical signals; and specifying a different wavelength or wavelength range for a downstream direction of the combined optical signals.
1. A multi-wavelength power meter comprising: a coupler to separate optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals, wherein the separated optical signals are combined to generate combined optical signals and output to a common filter to isolate at least one specified wavelength or wavelength range of the combined optical signals; and a photodiode communicatively connected to the filter for power measurement of the at least one specified wavelength or wavelength range. 

2. The multi-wavelength power meter according to claim 1, wherein the coupler includes a 1:n coupler, where n is greater than one. 

3. The multi-wavelength power meter according to claim 1, wherein the filter includes a fixed wavelength filter to isolate the at least one specified wavelength or wavelength range of the combined optical signals. 

4. The multi-wavelength power meter according to claim 1, wherein the filter includes a tunable wavelength filter to selectively isolate the at least one specified wavelength or wavelength range of the combined optical signals. 

5. The multi-wavelength power meter according to claim 1, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation-passive optical network (NG-PON2). 

6. A multi-wavelength power meter comprising: a coupler to separate optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals, wherein the separated optical signals are combined to generate combined optical signals and both output to 
a first filter to isolate at least one specified wavelength or wavelength range of the combined optical signals, and 
a second filter to isolate at least one different specified wavelength or wavelength range of the combined optical signals; 
a first photodiode communicatively connected to a first filter for power measurement of the at least one specified wavelength or wavelength range; and a second photodiode communicatively connected to a second filter for power measurement of the at least one different specified wavelength or wavelength range. 

7. The multi-wavelength power meter according to claim 6, wherein the coupler includes a 1:n coupler, where n is greater than one. 

8. The multi-wavelength power meter according to claim 6, wherein the first filter includes a fixed wavelength filter to isolate the at least one specified wavelength or wavelength range of the combined optical signals. 

9. The multi-wavelength power meter according to claim 6, wherein the second filter includes a tunable wavelength filter to selectively isolate the at least one different specified wavelength or wavelength range of the combined optical signals. 

10. The multi-wavelength power meter according to claim 6, wherein, for an upstream direction, the at least one specified wavelength or wavelength range isolated by the first filter includes 1528-1540 nm of a next generation-passive optical network (NG-PON2). 

11. The multi-wavelength power meter according to claim 6, wherein, for a downstream direction, the at least one different specified wavelength or wavelength range isolated by the second filter includes 1596-1603 nm of a next generation-passive optical network (NG-PON2). 

12. A computer implemented method comprising: separating, by a coupler, optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals; combining the separated optical signals to generated combined optical signals; 
isolating, by a filter, at least one specified wavelength or wavelength range of the combined optical signals; and measuring, by a photodiode communicatively connected to the filter, power of the at least one specified wavelength or wavelength range. 

13. The computer implemented method according to claim 12, wherein the coupler includes a 1:n coupler, where n is greater than one. 
14. The computer implemented method according to claim 12, further comprising: isolating, by the filter that includes a fixed wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals. 

15. The computer implemented method according to claim 12, further comprising: selectively isolating, by the filter that includes a tunable wavelength filter, the at least one specified wavelength or wavelength range of the combined optical signals. 

16. The computer implemented method according to claim 12, wherein the at least one specified wavelength or wavelength range includes 1596-1603 nm or 1528-1540 nm of a next generation-passive optical network (NG-PON2). 

17. The computer implemented method according to claim 12, further comprising: specifying the at least one specified wavelength or wavelength range for an upstream direction of the combined optical signals; and specifying a different wavelength or wavelength range for a downstream direction of the combined optical signals.


As the table above illustrates, all the limitations of claims of the present application are taught by claims U.S. Patent No. 10,911,140.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,911,140.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 26 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites “a plurality of couplers to receive optical signals from an optical line terminal and an optical network terminal and output separated optical signals to a filter to isolate at least one specified wavelength or wavelength range of the separated optical signals”  It is unclear how the couplers are connected to receive optical signals from the optical line terminal and optical network terminal and output separated optical signals to a filter to isolate at least one specified wavelength or wavelength range of the separated optical signals.

Claim 21 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connectivity between “a plurality of couplers”.

Claim 26 recites “a plurality of couplers to receive optical signals from an optical line terminal and an optical network terminal and output separated optical signals to a filter to isolate at least one specified wavelength or wavelength range of the separated optical signals…”  It is unclear how the couplers are connected to receive optical signals from the optical line terminal and optical network terminal and output separated optical signals to a filter to isolate at least one specified wavelength or wavelength range of the separated optical signals.

Claim 26 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connectivity between “a plurality of couplers”.

Claim 32 recites “separating and combining, by a plurality of couplers, optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals… isolating, by a filter, at least one specified wavelength or wavelength range of the combined optical signals”  It is unclear how the couplers are connected for separating and combining optical signals from an optical line terminal and an optical network terminal to ascertain a reduced percentage of total power related to the optical signals.  How are the optical couplers connected to ascertain “reduced percentage of total power related to the optical signals”?  

Claim 32 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connectivity between “a plurality of couplers”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 26, 28, 32, 34 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prause (US Patent No. 9,379,813).
Regarding claim 21 (as far as understood in view of the 112 rejection), as shown on Fig. 4A, Prause teaches a multi-wavelength power meter comprising:
a plurality of couplers (204, 301, 302 and 304) to separate optical signals from an optical line terminal (202) and an optical network terminal (206.1) (see col. 2, lines 1-9), wherein the separated optical signals are output to a filter (414 or 408) to isolate at least one specified wavelength or wavelength range of the optical signals; and
a photodiode (471) communicatively connected to the filter for power measurement of the at least one specified wavelength or wavelength range (see col.7, lines 41-55; “…for determining a peak and/or average optical power…”).
Regarding claims 23, 28 and 34, wherein the filter includes a fixed wavelength filter to isolate the at least one specified wavelength or wavelength range of the optical signals (see col. 7, lines 35-40).
Regarding claim 26 (as far as understood in view of the 112 rejection), as shown on Fig. 1, Prause teaches a multi-wavelength power meter comprising: 
a plurality of couplers (204, 301, 302 and 304) to receive optical signals from an optical line terminal (202) and an optical network terminal (206.1) and output separated optical signals to a first filter (414) to isolate at least one specified wavelength or wavelength range of the optical signals, and a second filter (408) to isolate at least one different specified wavelength or wavelength range of the optical signals;
a first photodiode (411) communicatively connected to a first filter for power measurement of the at least one specified wavelength or wavelength range (see col. 7, lines 41-55); and a second photodiode (411) communicatively connected to a second filter for power measurement of the at least one different specified wavelength or wavelength range (see col. 7, lines 41-55).
Regarding claim 32 (as far as understood in view of the 112 rejection), as shown on Fig. 1, Prause teaches a method comprising:
separating and combining, by a plurality of couplers (204, 301, 302 and 304), optical signals from an optical line terminal (202) and an optical network terminal (206.1) to ascertain a reduced percentage of total power related to the optical signals (see col. 2, lines 1-9);
isolating, by a filter (414 or 408), at least one specified wavelength or wavelength range of the optical signals; and
measuring, by a photodiode (471) communicatively connected to the filter, power of the at least one specified wavelength or wavelength range (see col. 7, lines 41-55).
Regarding claim 37, as shown on Fig. 8, Prause teaches specifying the at least one specified wavelength or wavelength range for an upstream direction of the optical signals; and
specifying a different wavelength or wavelength range for a downstream direction of the optical signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 25, 27, 29, 31, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Prause (US Patent No. 9,379,813) in view of Gao et al (US Pub. No. 2016/0099792).
Regarding claims 22, 27 and 33, Prause teaches optical coupler as discussed above, and differs from the claimed invention in that Prause does not specifically teaches wherein the coupler include a 1:n coupler, where n is greater than one.  Gao et al teaches PON communication system comprising 1:n coupler (140 shown on Fig. 1).  Since it is well known in the art to provide 1:n coupler, therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to replace or connect the coupler of Prause with the coupler of Gao et al in order to separate the receive signal into plurality of signals.  Furthermore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art replace the coupler in the optical communication system of Prause with the coupler of Gao et al because this would amount to a simple substitution of one known element with another and the results of the substitution would have been predictable.  
	Regarding claims 24, 29 and 35, in view of the above combination, Gao et al further teaches wherein the filter includes a tunable wavelength filter to selectively isolate the at least one specified wavelength or wavelength range of the optical signals (see paragraph [0022, 0027]).
	Regarding claims 25, 31 and 36, in view of the above combination, Gao et al further teaches wherein the at least one specified wavelength or wavelength range includes 1596 - 1603 nm or 1528 - 1540 nm of a next generation - passive optical network (NG-PON2) (see paragraph [0029]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Prause (US Patent No. 9,379,813) in view of Kim (US Pub. No. 2018/0054272).
Regarding claim 30, Prause teaches optical communication system comprising optical filter to isolate wavelength range in the upstream direction, as discussed above, and differs from the claimed invention in that Prause does not specifically teaches for an upstream direction, the at least one specified wavelength or wavelength range isolated by the first filter includes 1528 - 1540 nm of a next generation - passive optical network (NG-PON2).  Kim teaches optical communication system transmitting optical signals in 1528 - 1540 nm of a next generation - passive optical network (NG-PON2) (see paragraph [0003] and TABLE 1).  Since it is well known in the art to provide optical signal in the wavelength range of 1528 - 1540 nm of a next generation - passive optical network (NG-PON2), therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to replace the wavelength channels of Prause with optical signal in the wavelength range of 1528 - 1540 nm of a next generation - passive optical network (NG-PON2), as taught by Kim, in order to increase transmission rate.  Furthermore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art replace the wavelength channels in the optical communication system of Prause with wavelength channels, as taught by Kim because this would amount to a simple substitution of one known element (wavelength channel) with another and the results of the substitution would have been predictable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eddy et al (US Pub. No. 2020/0036441) is cited to show optical power measurement between OLT and ONT.
Jeong et al (US Pub. No. 2014/0161445) is cited to show OLT for monitoring and controlling upstream/downstream optical signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637